     WAWD - Certificate of Service (Revised 12/27/12)
1

2

3

4
                                                UNITED STATES DISTRICT COURT
5                                              WESTERN DISTRICT OF WASHINGTON

6
       Ada Yeager
7

8                 Plaintiff(s),

9       v.
                                                                       Case No. 2:20-cv-01813

10
        City of Seattle                                               CERTIFICATE OF SERVICE
11
                  Defendant(s).
12

13     I hereby certify that on Dec 16, 2020                                           I electronically filed the foregoing
       with the Clerk of the Court using the CM/ECF system which will send notification of such
14     filing to the following:
15     Complaint, Corrected Civil Coversheet, Declaration of Plaintiff Ada Yeager, Declaration of
       Ashton Eby, Motion for Emergency Temporary Restraining Order, Proposed Order.
16
        and I hereby certify that I have mailed by United States Postal Service the document to the
17      following non CM/ECF participants:

18      Electronically Mailed on December 17, 2020 to: MOS_Legalservice@seattle.gov

19                                                  S/Elizabeth Crafton
       Dated December 17, 2020
20                                                  Sign or use a "s/" and your name

21

22                                                      Braden Pence
                                                        Mazzone Law Firm, PLLC
23                                                      3002 Colby Avenue, Suite 302
                                                        Everett, WA 98201
                                                        425-259-4989
24

25
                                                        Name, Address and Phone Number of Counsel or Pro Se

     CERTIFICATE OF SERVICE                                     Page of
